Citation Nr: 1233346	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-42 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for diabetes mellitus.

(The issue of entitlement to vocational rehabilitation benefits under the provisions of Chapter 31, Title 38, United States Code, will be addressed in a separate decision of the Board.)


REPRESENTATION

Veteran represented by:	Timothy Kidd, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Milwaukee RO in June 2012. A transcript of the hearing has been associated with the Veteran's VA claims folder.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

As discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for diabetes mellitus has been received.  

The de novo claim for service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1. An unappealed September 2007 rating decision denied the claim of service connection for diabetes mellitus.

2. The evidence received since the September 2007 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus. 


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for diabetes mellitus. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

A VCAA notification letter issued by the RO in January 2009 explained the evidence necessary to substantiate the claim for service connection and how to reopen the previously denied claim. The letter informed the Veteran of his and VA's respective duties for obtaining evidence. The Veteran was also informed of the basis of the prior denials of service connection for diabetes mellitus in compliance with the Court's decision in Kent v. Nicholson, 20 Vet.App. 1 (2006). In addition, the notice letter explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006). The letter was provided prior to initial adjudication of his claim, in accordance with Pelegrini v. Principi, 18 Vet.App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet.App. 103 (2005) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA medical treatment records, private treatment records, statements from the Veteran and his friends and family, and the June 2012 hearing transcript. 

While the Veteran has not been afforded a VA examination in connection with his claim, VA's duty to assist the Veteran in the development of his claim is not triggered unless and until a claim is reopened. See 38 U.S.C.A. § 5103A; Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (Holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

As discussed below, the record indicates that VA has received new and material evidence sufficient to reopen his previously denied claim. In order to comply with the duty to assist requirements of the VCAA, his reopened claim is being remanded, in part, to schedule him for a VA examination. 

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, and private treatment records.

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to his claim at this juncture. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Merits of the Claim

The Veteran is seeking to reopen a claim for service connection for diabetes mellitus which he contends either developed during service or within one year thereafter. 

The RO initially denied the Veteran's claim for diabetes mellitus in an August 1978 rating decision. The RO noted while the Veteran reported having "obvious symptoms of diabetes in July 1977" he was not diagnosed with diabetes until September 1977, more than one year after his separation from service. The Veteran did not submit a notice of disagreement and this decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.38 U.S.C. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

The RO issued rating decisions which confirmed and continued the prior denial of service connection for diabetes mellitus in January 1989 and June 1990. In the January 1989 rating decision, the RO stated that it had considered lay statements from the Veteran's mother and brother, but that these statements were "too general in nature and do not specifically state when" his diabetes mellitus developed. In the June 1990 rating decision, the RO found that the recently received lay statement from the Veteran's mother, which reported that the Veteran experienced dramatic weight loss in May 1977, could not be used to reopen the Veteran's claim as the first diagnosis of diabetes was in September 1977, more than one year after the Veteran's separation from service. 

The Veteran was notified of the January 1989 and June 1990 denials and of his appeal rights. He did not initiate an appeal of these decisions. 

The RO interpreted statements contained in a November 2006 VA Form 9 as an attempt to reopen the previously denied claim of service connection for diabetes mellitus. In a September 2007 rating decision, the RO found that while new evidence had been received, the record did not include any evidence showing that the Veteran's diabetes was incurred in or caused by military service, or that it developed within one year of his separation from active duty. The Veteran was notified of this decision and his appeal rights but did not appeal this decision and it became final. 

The Veteran submitted a petition to reopen his claim for entitlement to service connection for diabetes mellitus in December 2008. In a March 2009 rating decision, the RO declined to reopen the claim, finding that new and material evidence had not been submitted. The Veteran appealed that decision.

The submission of 'new and material' evidence is a jurisdictional prerequisite to the Board's review of an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet.App. 167, 171 (1996); McGinnis v. Brown, 4 Vet.App. 239, 244 (1993). The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim. The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is 'new and material.' Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet.App. 312 (1999). Furthermore, 'material evidence' could be 'some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.' Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the September 2007 rating decision consisted of the Veteran's service treatment records, VA treatment records, private treatment records, statements from the Veteran's brother and mother, lay statements from the Veteran, multiple internet articles that discuss diabetes mellitus, a finding that the Veteran was not exposed to herbicides, and a June 1978 VA examination report. 

As noted above, in December 2008, the Veteran sought to reopen his claim. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The evidence associated with the claims folder after the RO's September 2007 rating decision consists of VA treatment records, multiple internet articles relating to diabetes mellitus, a statement from the Veteran's friend, statements from the Veteran, and the June 2012 hearing transcript.

Upon review of the record, new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final September 2007 rating decision. 

Specifically, the internet articles submitted by the Veteran indicate that symptoms of diabetes include rapid weight loss and frequent thirst. This evidence, along with the Veterans June 2012 hearing testimony (wherein he reported experiencing rapid weight loss within the first six months of his separation from service and frequent thirst) raises a reasonable possibility of substantiating the Veteran's claim. 

In this case, such internet articles serve as possible substantiation of the claim. While not dispositive of the claim (i.e., they do not specifically apply to this Veteran, but are rather generic in nature), they are representative of medical judgment, albeit for the non-medically trained reader, indicating that the symptoms as reported by the Veteran shortly after his military service are suggestive of the onset of diabetes. Cf. See Wallin v. West, 11 Vet. App. 509 (1998) (observing that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314 (1998)).  

In order to investigate such a medical connection, the Board will reopen and remand the claim. In sum, the Board finds that the Veteran's testimony along with the internet articles describing the symptoms of diabetes address the basis for the prior denial in that the Veteran has provided evidence which suggests that he developed diabetes within one year of his separation from service. See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (regulations do not require new and material evidence as to each previously unproven element of a claim). Reopening of the Veteran's the claim for service connection for diabetes mellitus based on the receipt of new and material evidence is therefore warranted. Id.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, and, to that extent only, the claim is granted.


REMAND

The reopened claim for service connection for diabetes mellitus is remanded for a VA examination and opinion as to whether the current disability is related to service or became manifest to a degree of 10 percent within one year of his separation from service. An effort must also be made to obtain the Veteran's recent medical treatment records.
VA regulations provide that service connection may be granted on a presumptive basis for certain chronic disabilities, including diabetes mellitus, when such are manifested to a compensable degree within the initial post-service year. See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).
The record reflects that the Veteran was treated for elevated blood sugar levels in September 1977, fifteen months after his separation from service. See a March 1978 statement. The Veteran has testified that he experienced frequent thirst and rapid weight loss within the first six months of his separation from service. VA has received similar statements from the Veteran's mother and J.E.M. and his reports of rapid weight loss are consistent with the complaints noted in the March 1978 statement from his private physician.
Under 38 C.F.R. § 3.307(c), no presumptions may be invoked on the basis of advancement of the disease when first definitely diagnosed for the purpose of showing its existence to a degree of 10 percent within the applicable period. This will not be interpreted as requiring that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis. Symptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance. Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required 10-percent degree. 38 C.F.R. § 3.307(c) (Italics added). 
Based on the above, a VA examination and opinion is required to determine whether the Veteran's diabetes became manifest to a degree of 10 percent or more within one year of his separation from service. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). Specifically, there is now an indication from medical internet articles that the rapid weight loss and frequent thirst the Veteran experienced following his separation from service may have been symptoms of his subsequently diagnosed diabetes mellitus. A VA examination is therefore required.
In addition, during the June 2012 hearing, the Veteran testified that he has been receiving ongoing treatment for his diabetes and was scheduled for an upcoming appointment with his doctor. See the hearing transcript, page 19. An effort should therefore be made to obtain the Veteran's recent VA treatment records. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for his diabetes mellitus since 2009.  

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain any records not currently associated with the claims file from each health care provider the appellant identifies. The Board is particularly interested in any relevant VA treatment the Veteran has received from December 2009 to the present. 

(b) The appellant must also be advised with respect to private medical evidence that she may alternatively obtain the records on her own and submit them to the RO. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. After waiting an appropriate time period for the Veteran to respond, the RO must schedule the Veteran for a VA examination by a physician with appropriate expertise. The purpose of the examination is to determine the nature of the Veteran's diabetes mellitus and whether it (1) began during active service or is related to any incident of service or (2) became manifest to a degree of 10 percent or more within 1 year from his separation from service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated. 

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the March 1978 statement from the Veteran's private physician which documents that he was treated in September 1977 with blood sugar levels of 320 mg/dl.

c. The physician must consider the Veteran's lay testimony regarding his symptomatology in the initial year following his separation from service and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

d. All indicated tests and studies must be performed. 

e. The physician must provide a diagnosis for any diabetes condition found from considering the claims file and from examining the Veteran. 

f. The examiner must provide an opinion as to whether the Veteran's diabetes mellitus: (1) began during active service or is related to any incident of service, or (2) became manifest to a degree of 10 percent or more within 1 year from his separation from service, THAT IS, WHILE NOT DIAGNOSED, WHETHER DURING THE INITIAL YEAR FOLLOWING HIS SEPARATION FROM SERVICE, SYMPTOMS OF DEVELOPING DIABETES MELLITUS WERE DEVELOPING THAT THE VETERAN SHOULD HAVE BEEN ON A RESTRICTED DIET TO MANAGE THE DEVELOPING (FORMALLY NOT DIAGNOSED) DISORDER. 

g. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the claims file.  

h. The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the examiner explained the factual and medical bases for any opinion.  

3. Thereafter, the RO must consider all of the evidence of record and re-adjudicate the Veteran's claim of entitlement to service connection for diabetes mellitus - in particular with regard to the above cited portion of 38 C.F.R. § 3.307(c). If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the above-cited claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


